Citation Nr: 0405292	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-09 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for pulmonary 
asbestosis as a result of asbestos exposure in service.

2.  Entitlement to an initial evaluation in excess of 10 
percent for amputation of the right little toe.

3.  Entitlement to an initial compensable evaluation for 
status post removal of a pterygium of the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in May 2001 and May 2002.  The Board 
remanded this case back to the RO in October 2003, and this 
case has since been returned to the Board.

The veteran also initiated an appeal as to the issue of 
entitlement to service connection for glaucoma and cataracts.  
In his July 2002 Substantive Appeal, however, he did not list 
this issue among the issues for which he was pursuing an 
appeal.  Accordingly, the Board finds that this issue is not 
on appeal at the present time.


REMAND

In its October 2003 remand, the Board requested a VA 
examination addressing the nature and etiology of the 
veteran's claimed pulmonary asbestosis.  Such an examination 
was never conducted on remand, however, as pointed out by the 
veteran's representative in a February 2004 Informal Hearing 
Presentation.  A remand by the Board confers upon a claimant, 
as a matter of law, the right to compliance with remand 
orders.  See Steal v. West, 11 Vet. App. 268, 270-71 (1998).   
Accordingly, further development is warranted in this regard.

The Board also notes that the veteran's last VA feet 
examination was conducted in January 2001, more than three 
years ago, and that he complained of significant right foot 
symptomatology in his July 2002 Substantive Appeal.  
Accordingly, a further examination is "necessary" under 
38 U.S.C.A. § 5103A(d) (West 2002).

Finally, the Board notes that the RO granted service 
connection for status post removal of a pterygium of the left 
eye and assigned a zero percent evaluation in a May 2002 
rating decision.  The veteran indicated in his July 2002 
Substantive Appeal that the matter of this evaluation was an 
issue on appeal.  The Board interprets this submission as 
being tantamount to a Notice of Disagreement as to the rating 
assigned in May 2002.  As such, it is incumbent upon the RO 
to issue a Statement of the Case addressing this particular 
issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); 38 C.F.R. § 19.26 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  By this letter, 
the RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  The RO should then provide the 
veteran with a VA pulmonary examination 
to address the nature, extent, and 
etiology of his claimed pulmonary 
asbestosis.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  Based 
on the examination findings, the examiner 
must provide an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that a 
current pulmonary disorder is 
etiologically related to service, to 
include claimed asbestos exposure 
therein.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

3.  The RO should also provide the 
veteran with a VA orthopedic examination 
to address the current severity of his 
right little toe amputation.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  The examination must 
include motion testing and findings as to 
the presence of painful motion and 
functional loss due to pain, and the 
examiner must provide a description of 
the degree of disability resulting from 
the veteran's right little toe disorder.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.

4.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for pulmonary asbestosis as a 
result of asbestos exposure in service 
and entitlement to an initial evaluation 
in excess of 10 percent for amputation of 
the right little toe.  If the 
determination of either claim remains 
less than fully favorable to the veteran, 
the RO should furnish him with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

5.  The RO should also issue a Statement 
of the Case addressing the issue of 
entitlement to an initial compensable 
evaluation for status post removal of a 
pterygium of the left eye.  This issuance 
should include all relevant laws and 
regulations, specifically to include 
§§ 3.102 and 3.159 (2003).  The RO must 
also describe the veteran's rights and 
responsibilities in completing an appeal 
as to this matter.

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


